Citation Nr: 1002212	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  04-44 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable rating for the residuals of a 
biopsy of the breast.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from February 1992 to 
February 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona. 

In September 2006, the Veteran testified at a hearing 
conducted at the RO before the undersigned Acting Veterans 
Law Judge.  In May 2007, the Board remanded this case for 
further evidentiary development.  


FINDING OF FACT

The scar associated with the residuals of biopsy of the 
breast is superficial, stable, nontender, and nonproductive 
of limitation of function.


CONCLUSION OF LAW

The criteria are not met for a compensable evaluation for the 
residuals of a biopsy of the breast. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.118, 
Diagnostic Codes 7819, 7801-7805 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later 
codified at 38 CFR 3.159(b)(1) (2009).

Through VCAA notice correspondence dated January 2004 and 
August 2007, the RO notified the Veteran as to each element 
of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b). The VCAA notice further indicated 
the joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining 
additional VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. 
The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A.    § 5103(a); 38 C.F.R. § 3.159(b)(1). 
The August 2007 VCAA notice followed issuance of the rating 
decision on appeal, and thus did not comport with the 
standard for timely notice. However, the Veteran has had an 
opportunity to respond to the VCAA correspondence in advance 
of the September 2009 Supplemental SOC (SSOC) readjudicating 
her claim. There is no indication of any further available 
information or evidence that must be associated with the 
record. The Veteran has therefore had the full opportunity to 
participate in the adjudication of the claim. See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 
1317 (Fed. Cir. 2007).

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining records of VA 
outpatient treatment. The Veteran has also undergone several 
VA examinations. See 38 C.F.R. §4.1 (for purpose of 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition). In support of her claim, the Veteran has provided 
several personal statements. She testified during a May 2007 
Travel Board hearing before the undersigned. The record as it 
stands includes sufficient competent evidence to decide the 
claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.1 (2009). Each service-connected disability is rated on 
the basis of specific criteria identified by Diagnostic 
Codes. 38 C.F.R. § 4.27. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. The degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability. 38 C.F.R. § 
4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). Where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO has evaluated the residuals of a breast biopsy under 
38 C.F.R. § 4.118, Diagnostic Code 7819 for benign skin 
neoplasms. Under that diagnostic code, the underlying 
disability is to be rated as disfigurement of the head, face, 
or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), or impairment of function. 

Under the applicable rating criteria for evaluating scars, 
Diagnostic Code 7801 provides that scars other than on the 
head, face, or neck, that are deep or that cause limited 
motion, and cover an area of at least 6 square inches (39 
square cm.) warrant a compensable evaluation. According to 
Diagnostic Code 7802, scars other than on the head, face, or 
neck, that are superficial and do not cause limited motion, 
and cover an area of at least 144 square inches (929 square 
cm.) warrant a compensable evaluation.

Under Diagnostic Code 7803, a scar that is superficial and 
unstable warrants the assignment of a maximum 10 percent 
rating. Note 1 to that criteria defines an unstable scar as 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar. Note 2 further provides that 
a superficial scar is one not associated with underlying soft 
tissue damage. Diagnostic Code 7804 further provides that a 
scar that is superficial and painful on examination warrants 
the assignment of a 10 percent rating. Also, Diagnostic Code 
7805 provides that other scars (not otherwise considered 
under the rating schedule) are to be rated on the basis of 
limitation of function of the affected part.

Records of VA outpatient treatment include a July 2003 report 
indicating that the Veteran had noticed a lump to the right 
breast, in a different location from the biopsy completed in 
the military. The lump was non-cancerous and was between the 
breast and armpit, was red and painful a few days previously, 
and was now gone.

The Veteran underwent a VA Compensation and Pension 
examination in February 2004. There was a reported history of 
a breast lump that was surgically removed in 1994 for biopsy, 
which was negative for breast cancer. The Veteran described 
having a scar in the right lateral breast which was painful 
with any pressure such as bra straps. She was limited to 
sports bras for support. On objective examination there was a 
3-cm by 1.5-mm faded and well-healed scar in the lateral 
right breast. There was no keloid formation. The scar was 
nontender with palpation, and sensation was intact. There 
were photographs taken displaying the scar.  The impression 
was of a scar on the right breast secondary to breast biopsy, 
with no functional loss.

During the September 2006 hearing, the Veteran testified that 
she experienced residual soreness in the area of the right 
breast in which the biopsy was completed during service, and 
that this limited the type of clothing she was able to wear.

The Board remanded this case in May 2007 so that the Veteran 
could undergo a further VA examination to assess the severity 
of the biopsy site in view of her assertions of having a 
painful scar.

The requested examination was completed in July 2007. It was 
observed that the Veteran had a 3-cm linear flesh-colored 
scar which was not considered to have any deformity. The scar 
itself was not tender. It was freely movable. The Veteran 
complained that if pressure was put deep in the area, there 
was some tenderness. According to the examiner, this was in 
fact confirmed by deep pressure in the right upper/outer 
quadrant of the right breast. There was some tenderness deep, 
although there were not any palpable nodules in the area. The 
scar itself was not tender.    The assessment was of a scar, 
upper right breast, status post biopsy. 

Based upon review of the above evidence of record, the Board 
finds that a noncompensable rating for residuals of a breast 
biopsy remains warranted.  The objective requirements for a 
compensable rating are not met under any applicable portion 
of the rating schedule, in particular as to the evaluation of 
scars. The residual scar from the biopsy does not meet the 
minimum surface area requirements for a compensable rating 
pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7801 or 7802. 
There are no signs of scar instability to necessitate 
evaluation pursuant to Diagnostic Code 7803.

Further consideration is required as to application of 
Diagnostic Code 7804, for a superficial scar that is painful 
on examination. Upon the initial VA examination of February 
2004, the scar was nontender to palpation, and sensation was 
fully intact. The more recent July 2007 examination meanwhile 
confirmed that the scar itself was nontender. Notably, there 
was tenderness in the right upper/outer quadrant. This 
notwithstanding, by all accounts provided from both VA 
examinations as to the exact location of the biopsy scar 
site, this tenderness was not in the same area as the scar. 
There is no evidentiary or medical basis to link the instance 
of pain on deep pressure with the underlying biopsy that was 
conducted during service.  The July 2007 VA examiner could 
not ascertain any palpable nodules in the area of the 
tenderness found to explain its origin, or for that matter 
demonstrate a similar problem as the one that originally 
necessitated conducting a breast biopsy.  The Board has taken 
into consideration the assertions of the Veteran. The 
objective findings in this case followed thorough VA 
examinations however, and effectively rule out a painful scar 
as a direct consequence of the service-connected biopsy 
residuals.

Also noted is that there is not present a biopsy scar with 
associated limitation of function, ratable under 38 C.F.R. § 
4.118, Diagnostic Code 7805. Likewise, an independent rating 
under Diagnostic Code 7819 for limitation of function is not 
warranted under the circumstances. Accordingly, the Board 
concludes that a noncompensable evaluation is the most 
accurate representation of the severity of the service-
connected biopsy residuals under the VA rating schedule. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran has not shown that the service-connected 
disability under evaluation has caused her marked 
interference with employment, meaning above and beyond that 
contemplated by her current schedular rating. Rather, by all 
indication the condition is asymptomatic. The Veteran's 
service-connected disorder also has not necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards. In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). 
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is unfavorable on this 
claim, and under these circumstances, the benefit-of-the-
doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990). The Veteran's increased rating claim is denied.  


ORDER

A compensable rating for the residuals of a biopsy of the 
breast is denied.


____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


